Citation Nr: 1031765	
Decision Date: 08/24/10    Archive Date: 09/01/10

DOCKET NO.  05-14 521	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for chronic sinusitis.

2.  Entitlement to service connection for chronic upper 
respiratory infections.

3.  Entitlement to service connection for chronic bronchitis.

4.  Entitlement to service connection for headaches.

5.  Entitlement to service connection for chronic fatigue.

6.  Entitlement to service connection for a reduced sense of 
smell.

7.  Entitlement to service connection for a reduced sense of 
taste.

8.  Entitlement to service connection for urinary incontinence, 
also claimed as secondary to a service-connected lumbar spine 
disability.

9.  Entitlement to service connection for bowel incontinence, 
also claimed as secondary to a service-connected lumbar spine 
disability.

10.  Entitlement to special monthly compensation based upon loss 
of use of the upper extremities.

11.  Entitlement to special monthly compensation based upon loss 
of use of the lower extremities.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

T. Adams, Counsel


INTRODUCTION

The Veteran served on active duty from December 1983 to August 
2000.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, in 
January 2004 and November 2004 that denied entitlement to special 
monthly compensation based upon the loss of use of the upper and 
lower extremities; and May 2005, that denied service connection 
for chronic sinusitis, chronic upper respiratory infections, 
chronic bronchitis, headaches, chronic fatigue, a reduced sense 
of smell, a reduced sense of taste, urinary incontinence, and 
bowel incontinence.  In June 2007, the Veteran testified before 
the Board at a hearing that was held at the RO.  In January 2008, 
the Board remanded the Veteran's claims for further development.

At the June 2007 hearing, the Veteran appears to have raised a 
new claim for entitlement to a higher rate of aid and attendance 
and sought to reopen a previously denied claim of entitlement to 
service connection for bilateral cubital tunnel syndrome.  As 
those claims have not been developed for appellate review, the 
Board refers them to the RO for appropriate action.

The issues of entitlement to service connection for urinary and 
bowel incontinence secondary to a service-connected lumbar spine 
disability and entitlement to special monthly compensation based 
upon loss of use of the upper and lower extremities are REMANDED 
to the RO via the Appeals Management Center in Washington, D.C.


FINDING OF FACT

In February 2008, the Veteran withdrew his appeal concerning the 
issues of entitlement to service connection for chronic 
sinusitis, chronic upper respiratory infections, chronic 
bronchitis, headaches, chronic fatigue, a reduced sense of smell, 
and a reduced sense of taste.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal of the issues 
of entitlement to service connection for chronic sinusitis, 
chronic upper respiratory infections, chronic bronchitis, 
headaches, chronic fatigue, a reduced sense of smell, and a 
reduced sense of taste have been met.  38 U.S.C.A. § 7105(b)(2) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204(b) (2009).
REASONS AND BASES FOR FINDING AND CONCLUSION

A substantive appeal may be withdrawn in writing, except for 
appeals withdrawn on the record at a hearing, at any time before 
the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b) 
(2009).  Withdrawal may be made by the appellant or by his 
authorized representative, except that a representative may not 
withdraw a substantive appeal filed by the appellant personally 
without the express written consent of the appellant.  38 C.F.R. 
§ 20.204(c) (2009).

In February 2006, the Veteran submitted a VA Form 9, Appeal to 
Board of Veterans' Appeals, perfecting his appeal as to the 
issues of entitlement to service connection for chronic 
sinusitis, chronic upper respiratory infections, chronic 
bronchitis, headaches, chronic fatigue, a reduced sense of smell, 
and a reduced sense of taste, as identified in the January 2006 
statement of the case.

In a February 2008 written communication, the Veteran stated that 
he was withdrawing the appeal as to the issues of entitlement to 
service connection for chronic sinusitis, chronic upper 
respiratory infections, chronic bronchitis, headaches, chronic 
fatigue, a reduced sense of smell, and a reduced sense of taste.  
The Board finds that the Veteran's statement indicating his 
intention to withdraw the appeal as to these issues satisfies the 
requirements for the withdrawal of a substantive appeal.

As the appellant has withdrawn his appeal as to the issues of 
entitlement to service connection for chronic sinusitis, chronic 
upper respiratory infections, chronic bronchitis, headaches, 
chronic fatigue, a reduced sense of smell, and a reduced sense of 
taste, there remain no allegations of errors of fact or law for 
appellate consideration concerning those issues.  The Board 
therefore has no jurisdiction to review the issues.





ORDER

The appeal concerning the issues of entitlement to service 
connection for service connection for chronic sinusitis, chronic 
upper respiratory infections, chronic bronchitis, headaches, 
chronic fatigue, a reduced sense of smell, and a reduced sense of 
taste is dismissed without prejudice.


REMAND

Additional development is needed prior to the disposition of the 
Veteran's claims.

VA has a duty to assist claimants in the development of facts 
pertinent to claims and VA must accomplish additional development 
of the evidence if the record before it is inadequate.  
38 U.S.C.A. § 5103A (West 2002).  The Board regrets the 
additional delay that will result from this remand.  
Nevertheless, the Board is constrained by the fact that proper 
adjudication of the claims requires additional development.

It appears to the Board that additional treatment records may be 
outstanding.  A review of the claims file reflects that the most 
recent VA medical records are dated in February 2009.  To aid in 
adjudication, any subsequent VA medical records should be 
obtained.

In January 2008, the Board remanded the claims for further 
development.  In January 2010, the RO issued a supplemental 
statement of the case with respect to the Veteran's claims for 
service connection for chronic sinusitis, chronic upper 
respiratory infections, chronic bronchitis, headaches, chronic 
fatigue, a reduced sense of smell, a reduced sense of taste, and 
urinary incontinence secondary to a service-connected lumbar 
spine disability.  However, the RO failed to issue a supplemental 
statement of the case with respect to the issues of entitlement 
to service connection for bowel incontinence secondary to a 
service-connected lumbar spine disability and entitlement to 
special monthly compensation based upon loss of use of the upper 
and lower extremities.  A review of the claims file does not show 
that those claims were readjudicated by the RO.  A remand by the 
Board confers on the veteran, as a matter of law, the right to 
compliance with the remand.  Stegall v. West, 11 Vet. App. 268 
(1998).  Accordingly, the appropriate Board action is to remand 
the Veteran's claims for service connection for bowel 
incontinence secondary to a service-connected lumbar spine 
disability, and entitlement to special monthly compensation based 
upon the loss of use of the upper and lower extremities, for 
readjudication and the issuance of a supplemental statement of 
the case, if necessary.

With regard to the Veteran's claims for service connection for 
urinary incontinence and bowel incontinence claimed as secondary 
to a service-connected lumbar spine disability, the Veteran was 
afforded a VA neurological disorders examination in January 2007.  
At that time, it was noted that the Veteran began having urinary 
problems in 2003 and bowel problems in 2004.  With regard to 
bladder incontinence, the examiner opined that it did not appear 
either historically or objectively that the Veteran had a lot of 
difficulty with incontinence other than some bedwetting at night 
and opined that a urological consultation may be helpful.  
Therefore, the Veteran's lumbar and cervical spine disabilities 
are not caused by or a result of bladder incontinence.  With 
regard to bowel incontinence, the examiner opined that it is less 
likely as not caused by or a result of the Veteran's lumbar and 
cervical spine disabilities due to inconsistencies in the 
examination, as the neurological examination did not reveal any 
evidence of myelopathy or radiculopathy.  The examiner also 
opined that a urological consultation may be helpful in the 
future.  Finally, the examiner opined that the Veteran's lumbar 
and cervical spine disabilities are not caused by or a result of 
any bowel incontinence.  However, the examiner did not provide an 
opinion as to whether the Veteran's bladder and bowel 
abnormalities have been aggravated by his service-connected 
lumbar and cervical spine disabilities and it does not appear the 
recommended urology consultation was undertaken.

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is necessary to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 
2002); 38 C.F.R. 3.159(c)(4) (2009); Robinette v. Brown, 8 Vet. 
App. 69 (1995).  Although the Veteran is competent to report the 
onset of urinary and bowel incontinence after his service, he is 
not competent to diagnose or to relate any current urinary or 
bowel incontinence to his active service or to his service-
connected lumbar and cervical spine disabilities.  As it remains 
unclear whether the Veteran's urinary incontinence and bladder 
incontinence are related to his service or to his service-related 
lumbar and cervical spine disabilities, a remand for an 
additional examination, etiological opinion, and rationale are 
necessary in order to fairly decide his claims.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  The examiner on remand should 
specifically reconcile the opinion with the January 2007 VA 
examination and opinion and any other opinions of record.

Next, the Veteran contends that he is entitled to special monthly 
compensation (SMC) based upon loss of use of is upper and lower 
extremities due to his service-connected lumbar and cervical 
spine disabilities.

As set forth under 38 U.S.C.A. § 1114(m), SMC is warranted if the 
Veteran, as the result of service-connected disability, has 
suffered the anatomical loss or loss of use of both hands, or of 
both legs at a level, or with complications, preventing natural 
knee action with prosthesis in place, or of one arm and one leg 
at levels, or with complications, preventing natural elbow and 
knee action with prosthesis in place, or has suffered blindness 
in both eyes having only light perception, or has suffered 
blindness in both eyes, rendering such Veteran so helpless as to 
be in need of regular aid and attendance.  38 U.S.C.A. § 1114(m) 
(West 2002).

The record shows that since March 2004, the Veteran has been 
rated 100 percent disabled and is service-connected for major 
depressive disorder, lumbar and cervical spine disabilities, 
radiculopathy of the upper and lower extremities, and herpes 
simplex virus.

On VA general medical examination in November 2001, the Veteran 
had more than 135 degrees flexion in the knees and a normal range 
of motion in the ankles.  The Veteran was able to stand up on his 
toes with all of his weight and stand backward with his weight on 
his heels and feet extended without difficulty.  Both wrist 
joints had a normal range of motion without evidence of atrophy.  
On neurologic examination, the Veteran resisted extending his 
legs but was easily able to do so.  Virbratory senses and ankle 
reflexes were normal, and there was no evidence of muscle 
atrophy.  The examiner opined that the Veteran's psychiatric 
disorder had a strong bearing on his physical disabilities.

On VA aid and attendance examination in April 2003, the Veteran 
presented in a wheelchair.  He had a weak grip of the upper 
extremities with tremors.  Weight-bearing, balance, and 
propulsion were poor with a limited range of motion of the lower 
extremities.  The Veteran stood in a stooped position and used a 
wheelchair, walker, and cane for ambulation.

On private neurological examination in June 2003, the Veteran was 
able to get up from his wheelchair and move around better than 
expected in comparison to the degree of weakness found on 
examination.

On VA spine examination in September 2003, the Veteran indicated 
that he used a walker and cane in the house and a wheelchair 
outside of the house.  The examiner opined that due to the 
Veteran's exaggerated examination and the difficulty examining 
him due to the numerous and constant jerking movements, the 
examination findings were at best inconclusive and unreliable.

An August 2004 VA medical record indicates that the Veteran 
presented for evaluation of back pain in a wheelchair with 
frequent grunts, groans, and jerks during the examination.  It 
was noted that he had difficulty getting out of the wheelchair 
and a grossly exaggerated pain response.  The Veteran shook his 
extremities all over and could not even stand.  He stood bent the 
entire time and refused to perform any kind of movement.  The 
physician opined that there was functional overlay and 
histrionics involved and that the neurological examination was 
very difficult to perform due to the Veteran's voluntary give-
away weakness at every level.  Foot drop was suspected to be 
voluntary.  The Veteran also displayed bizarre movements of the 
leg when he tried to walk, and shook and stamped his leg which 
did not conform to any type of weakness.  The clinical impression 
was one of chronic lumbago, chronic pain syndrome, and 
exaggerated pain response with possible hysterical symptoms.

On VA spine examination in August 2004, the Veteran presented in 
a wheelchair and was not able to transfer to a stretcher for 
electrodiagnostic studies.  He had difficulty attempting to stand 
even with assistance.  His examination was very difficult due to 
his depression.  No visual defect was noted and extraocular 
movements were full.  Pinprick sensation was decreased over the 
fourth and fifth fingers of both hands, as well as the lateral 
forearm region bilaterally.  Pinprick sensation was also 
decreased over the feet and leg regions bilaterally.  Vibration 
was decreased over the great toes.  The Veteran was unable to 
accurately detect movement of the great toe and had impaired 
proprioception.  Light touch appeared to be intact.  Deep tendon 
reflexes were 1-2+, except 1+ ankle jerks.  Toes were down-going.  
The examiner opined that the Veteran had some difficulty 
cooperating for the examination probably due to related 
psychiatric issues and emotional overlay.  The Veteran did not 
lift his upper extremities above shoulder level and had weakness 
of the lower extremities.  The severity of his muscle weakness 
was difficult to ascertain due to his cooperation and underlying 
depression.  He appeared to have at least moderate weakness of 
the distal lower and upper extremities.

On VA neurological examination in September 2004, the Veteran 
presented with complaints of loss of use of his hands with ulnar 
neuropathy, myoclonus, weakened grip, and a loss of manual 
dexterity.  He complained of numbness and tingling in his upper 
extremities primarily in the fourth and fifth fingers.  The 
Veteran had difficulty holding his cup and spoon and required 
assistance from his spouse to eat.  He was unable to drive, but 
was able to smoke a pack-and-a-half of cigarettes a day.  The 
Veteran complained of radicular pain into his legs that extended 
from his hip to his foot and was in a wheelchair most of the 
time.  He used a rolling walker on a limited basis at home.  On 
examination, the Veteran had repetitive random jerking motions of 
the trunk and arms, and with each jerking motion he cried out and 
groaned.  He did not lift his upper extremities above the 
shoulder level.  Muscle strength was 4+/5+ in the upper 
extremities and grasps were 3-4+/5+ in the hands.  Muscle 
strength of the lower extremities could not be evaluated due to 
the Veteran's inability to resist the examiner's maneuvers.  
Sharp-dull discrimination was diminished over the forearms and 
fingers, but not over any particular dermatome.  The examiner 
determined that the Veteran was unable to stand to be weighed.  
The Veteran made random intermittent jerking motions of his trunk 
and upper extremities and groaned with each jerk while sitting in 
his wheelchair.  He also had poor weight-bearing and balance and 
was unable to walk.  When his spouse attempted to remove him from 
the wheelchair, he leaned very heavily on her and did not attempt 
to walk.

On VA neurological examination in January 2007, the Veteran 
complained of a decreasing ability to use his upper and lower 
extremities over the past two years.  He began using a wheelchair 
to get from the bathroom door to the toilet and used an electric 
wheelchair around his home.  The Veteran claimed that he stumbled 
frequently and that spouse quit her job in 2003 to become his 
caregiver.  On examination, strength of the upper extremities was 
inconsistent and difficult to evaluate because of the Veteran's 
lack of cooperativeness.  There was break-away weakness rated 
from 4/5 to 5/5 that was inconsistent in every muscle group of 
the upper extremities.  There were 3/5 break-away weaknesses in 
the small and ring finger bilaterally, but no clawing was noted 
after range of motion of the fingers was done.  Deep tendon 
reflexes in the upper extremities were a trace to 1 in the 
biceps, triceps, and brachial radial.  Hoffman's sign was 
negative in the upper extremities.  There was no evidence of long 
track findings in the upper extremities.  The Veteran had jerks 
and tremors when asked to do certain items and almost fell 
backwards, but was supported by his spouse.  Examination of the 
lower extremities revealed break-away weakness rated 4/5 in all 
muscle groups of the lower extremities.  When repeatedly 
examining his strength, the Veteran seemed to have reasonably 
good strength in the dorsiflexors of both feet that was 
inconsistent with break-away weakness.  Straight leg raising 
signs were exceedingly difficult to evaluate due to the Veteran's 
jerking and twitching, and were felt to be overall negative.  
Sensory and pinprick examination in the lower extremities was 
difficult to assess, but the Veteran stated that he had a good 
feeling in the thighs and legs.  However, he complained of a 
diminished feeling in a stocking-glove manner in the foot from 
the ankles down.  Deep tendon reflexes in the lower extremities 
were 1+ in the knees and ankles.  Toes were down-going and 
Babinski's and Hoffman's signs were negative.  The Veteran was 
diagnosed with upper and lower extremity weakness without 
objective evidence to indicate that either was related to the 
Veteran's lumbar or cervical spine disabilities.

During a second VA neurological examination in January 2007, the 
Veteran's handwriting was difficult to read.  He used a walker to 
walk about five feet from the bathroom door to the toilet.  On 
examination, extraocular movements were full and no definite 
visual defect was noted.  Pinprick sensation was decreased over 
the fourth and fifth fingers of both hands and over the lower 
extremities from the knees down into the feet.  Vibration was 
decreased over the great toes.  Proprioception was impaired for 
movement of the great toe bilaterally.  The Veteran had 
difficulty standing with the assistance of his spouse and was not 
able to take any steps due to pain and weakness of the lower 
extremities, which appeared to be moderate in degree.  He also 
had moderate weakness of the upper extremities.  The Veteran was 
able to touch his nose with the index finger bilaterally and no 
ataxia was noted.  He was examined in his wheelchair due to 
difficulty transferring.

On VA aid and attendance examination in May 2008, the Veteran 
presented in an electric wheelchair, but was able to use a walker 
from the bathroom door to the bathroom.  The Veteran's hands were 
claw-like having lost use of the fourth and fifth digits on both 
hands causing him to drop things frequently.  He could not 
weight-bear without holding onto something or stand fully erect, 
and leaned over while using the walker.  Diagnoses included 
quadparetic and bilateral foot drop and bilateral cubital tunnel 
syndrome.

VA medical records include a December 2008 spinal cord evaluation 
that indicates that the Veteran had no visual problems.  The 
Veteran continued to have paroxysms of tic-like spontaneous 
groaning and jerking.  He was argumentative insisting and 
assisted on getting out of his motorized wheelchair onto the 
examination table without assistance, but he exhibited 
exaggerated instability with standing or attempting to walk.  An 
examination of the extremities was within normal limits, but the 
neurological examination was extremely difficult to validate due 
to the Veteran's aberrant behavior and activity.

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is necessary to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 
2002); 38 C.F.R. 3.159(c)(4) (2009); Robinette v. Brown, 8 Vet. 
App. 69 (1995).  The Board reminds the Veteran that the duty to 
assist is not a one-way street.  If a Veteran wishes help, he 
cannot passively wait for it in those circumstances where he may 
or should have information that is essential in obtaining the 
evidence.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  While the 
Veteran has been afforded several VA examinations, it does not 
appear that those examinations produced reliable clinical 
findings that will assist the Board in determining the extent to 
which the Veteran's service-connected lumbar and cervical spine 
disabilities have impacted the functionality of both his upper or 
lower extremities, as well as his vision, in accordance with the 
criteria in 38 U.S.C.A. § 1114(m).  Accordingly, the Board finds 
that additional VA examinations with specialists are necessary in 
order to fairly decide his claim.  McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA treatment records 
dated since February 2009.

2.  Schedule a VA examination with the 
appropriate specialist to determine the 
nature and etiology of any urinary and bowel 
incontinence.  The claims folder should be 
reviewed and that review should be indicated 
in the examination report.  The examiner 
should specifically attempt to reconcile and 
discuss the opinion with all other opinions 
of record, including the January 2007 VA 
examination and opinion.  All indicated 
studies should be performed.  Specifically, 
the examiner should provide the following:

(a)  Diagnose any current bladder 
abnormality, including urinary 
incontinence.

1.  Is it as likely as not (50 
percent probability or more) that any 
bladder abnormality was incurred in 
or aggravated by the Veteran's 
service?  The examiner must consider 
the Veteran's statements regarding 
the incurrence of a bladder 
abnormality, in addition to his 
statements regarding the continuity 
of symptomatology.  Dalton v. 
Nicholson, 21 Vet. App. 23 (2007).

2.  Is it as likely as not (50 
percent probability or more) that any 
bladder abnormality is proximately 
due to or the result of the Veteran's 
service-connected lumbar or cervical 
spine disabilities?

3.  Is it as likely as not (50 
percent probability or more) that any 
bladder abnormality has been 
aggravated (increased in severity 
beyond the natural course of the 
condition) by the Veteran's service-
connected lumbar or cervical spine 
disabilities?

(b)  Diagnose any current bowel 
abnormality, including incontinence.

1.  Is it as likely as not (50 
percent probability or more) that any 
bowel abnormality was incurred in or 
aggravated by the Veteran's service?  
The examiner must consider the 
Veteran's statements regarding the 
incurrence of a bowel abnormality, in 
addition to his statements regarding 
the continuity of symptomatology.  
Dalton v. Nicholson, 21 Vet. App. 23 
(2007).

2.  Is it as likely as not (50 
percent probability or more) that any 
bowel abnormality is proximately due 
to or the result of the Veteran's 
service-connected lumbar or cervical 
spine disabilities?

3.  Is it as likely as not (50 
percent probability or more) that any 
bowel abnormality has been aggravated 
(increased in severity beyond the 
natural course of the condition) by 
the Veteran's service-connected 
lumbar or cervical spine 
disabilities?

3.  Schedule the Veteran for a VA examination 
with the appropriate specialist to determine 
the extent to which his service-connected 
lumbar and cervical spine disabilities and 
related symptoms have impacted the 
functionality of his upper and lower 
extremities, and the extent of any vision 
impairment.  The claims folder should be 
reviewed by the examiner, and the examination 
report should reflect that review.  The 
examiner should provide a rationale for the 
opinion and reconcile it with all clinical 
evidence of record, including the report of 
the VA peripheral nerve examination conducted 
in July 2005.  The VA examiner's opinion 
should specifically address the following:

(a)  State the specific levels of 
impairment of the Veteran's lower 
extremities, upper extremities, and vision 
as a result of his service-connected 
lumbar and cervical spine disabilities.

(b)  Is it at least as likely as not (50 
percent or greater probability) that the 
Veteran's service-connected lumbar and 
cervical spine disabilities with 
radiculopathy result in functional loss of 
the lower extremities at a level 
preventing natural knee action?

(c)  Is it at least as likely as not (50 
percent or greater probability) that the 
Veteran's service-connected lumbar and 
cervical spine disabilities with 
radiculopathy result in functional loss of 
the upper extremities at a level 
preventing natural elbow action?

(d)  Is it at least as likely as not (50 
percent or greater probability) that the 
Veteran's service-connected disabilities 
result in blindness in both eyes 
equivalent to only light perception, or 
blindness rendering the Veteran so 
significantly disabled as to be in need of 
regular aid and attendance?

4.  Then, readjudicate the claims.  If any 
decision remains adverse to the Veteran, 
issue a supplemental statement of the case 
and allow the applicable time for response.  
Then, return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or United 
States Court of Appeals for Veterans Claims for development or 
other action must be handled in an expeditious manner.  38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


